internal_revenue_service number release date index number ------------------------------ -------------------------------------------- ----------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-138315-09 date date legend company ----------------------------------------------------------- -------------------------------- estate ---------------------------- individual ------------------------------------------------------------- ------------------- trust ----------------------------------------------------------- --------------------------- state a b -------- -------------------------- ---------------------- dear -------------- we received a letter dated date and subsequent correspondence submitted on behalf of company by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code this letter responds to that request facts company was formed on a under the laws of state company filed form_2553 election by a small_business_corporation to be treated as an s_corporation effective on plr-138315-09 b company's form_2553 was correctly and accurately completed except that two of company's shareholders did not consent to company's s_corporation_election at the time of the election the co-executors for the estate failed to consent on behalf of the estate to company's s_corporation_election in addition individual the current income_beneficiary of the trust for which a qualified_subchapter_s_trust qsst election was made failed to consent to company's s_corporation_election despite not providing all of the required shareholder consents company and its shareholders filed or will file their income_tax returns consistent with the treatment of company as an s_corporation company represents that the circumstances resulting in the invalidity of company’s s_corporation_election were inadvertent and were not motivated by tax_avoidance company and its shareholders have agreed to make such adjustments consistent with the treatment of company as an s_corporation as may be required by the service law and analysis sec_1361 provides that for purposes of title_26 the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1362 provides that if an election under sec_1362 or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the plr-138315-09 required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary sec_1_1362-6 of the income_tax regulations provides that a small_business_corporation makes an election under sec_1362 to be an s_corporation by filing a completed form_2553 the election form must be filed with the service_center designated in the instructions applicable to form_2553 the election is not valid unless all shareholders of the corporation at the time of the election consent to the election in the manner provided in sec_1_1362-6 however once a valid election is made new shareholders need not consent to that election sec_1_1362-6 provides in part that the following rules apply in determining persons required to consent iii the consent of an estate must be made by an executor or administrator thereof or by any other fiduciary appointed by testamentary instrument or appointed by the court having jurisdiction over the administration of the estate and iv in the case of a_trust described sec_1361 including a_trust treated under sec_1361 as a_trust described in sec_1361 and excepting an election small_business trust described in sec_1361 esbt only the person treated as the shareholder for purposes of sec_1361 must consent to the election conclusions based solely on the facts submitted and the representations made we conclude that company's subchapter_s_election was invalid under sec_1362 because the estate and individual shareholders of company failed to consent to company's s_corporation_election we further conclude that the invalidity of company's s_corporation_election was inadvertent within the meaning of sec_1362 accordingly pursuant to provisions of sec_1362 company will be treated as an s_corporation from b and thereafter provided that company's s_corporation_election is otherwise valid and is not otherwise terminated under sec_1362 in addition the trust will be treated as a qsst during the period of company’s inadvertent invalid s_corporation_election provided that the trust made a valid qsst election however this ruling is contingent on company and its shareholders treating company as having been an s_corporation from b and thereafter accordingly company's shareholders in determining their income_tax liabilities for the plr-138315-09 period beginning b and thereafter must include their pro_rata shares of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to shareholders under sec_1368 if company or any of company's shareholders fail to treat company as described above this ruling will be null and void except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding whether company is otherwise eligible to be treated as an s_corporation or whether the trust is otherwise a valid qsst this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to company’s authorized representative sincerely s christine ellison chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
